

Exhibit 10(w)
Amendment to Nonqualified Deferred Compensation Plans


WHEREAS, Section 409A of the Internal Revenue Code (the “Code”) changed the
Federal income tax rules governing “nonqualified deferred compensation plans”
within the meaning of Code section 409A(d)(1);


WHEREAS, General Electric Company (the “Company”) intends for any such
“nonqualified deferred compensation plan” sponsored by the Company (collectively
hereinafter, the “Plans”) to continue to provide tax deferral for participants
on and after January 1, 2005 and to avoid application of any penalty or interest
under Code section 409A;


WHEREAS, Code section 409A(a)(2) generally requires that distributions from the
Plans on account of separation from service cannot be made to a "key employee"
any earlier than six months after such key employee separates from service (the
"Six-Month Rule");


WHEREAS, the Department of the Treasury has not issued guidance explaining the
application of the Six-Month Rule, including the determination of who is a key
employee; and


WHEREAS, in the absence of such guidance, it is advisable for the Company to
amend and administer the Plans based on a reasonable interpretation of the
Six-Month Rule;


NOW, THEREFORE, BE IT RESOLVED THAT, the Plans be, and hereby are, amended to
incorporate the Six-Month Rule to the extent in the judgment of the Company such
rule applies to the Plans;


FURTHER RESOLVED THAT, consistent with the foregoing resolution, the Plans shall
be administered in such manner as is reasonably necessary, in the judgment of
the Company, to comply with the Six-Month Rule; and


FURTHER RESOLVED THAT, the foregoing resolutions shall not apply to amend the
provisions of any Plan or modify their administration to the extent they apply
to employees represented by a union, except to the extent agreed to through
collective bargaining with the union.




 